 



SECOND AMENDMENT AND CONSENT
     SECOND AMENDMENT AND CONSENT (this “Amendment”), dated as of May 18, 2006,
among TOWN SPORTS INTERNATIONAL HOLDINGS, INC. (“Holdco”), TOWN SPORTS
INTERNATIONAL, INC. (the “Borrower”), the financial institutions party to the
Credit Agreement referred to below (the “Lenders”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Administrative Agent (in such capacity, the “Administrative
Agent”). All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to a Credit Agreement, dated as of April 16, 2003 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
     WHEREAS, Holdco and the Administrative Agent are parties to the Holdco
Guaranty, dated as of February 4, 2004 (the “Holdco Guaranty”);
     WHEREAS, the parties hereto wish to further amend and otherwise modify
certain provisions of the Credit Agreement and to consent to certain
transactions under the Credit Agreement and the Holdco Guaranty, in each case as
provided herein; and
     WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto agree as follows;
     NOW, THEREFORE, it is agreed:
     1. Section 8.02(b) of the Credit Agreement is hereby amended by deleting
the text “120th” appearing therein and inserting the text “150th” in lieu
thereof.
     2. Section 9.02 of the Credit Agreement is hereby amended by (i) deleting
the word “and” appearing at the end of clause (xi) thereof, (ii) deleting the
period appearing at the end of clause (xii) thereof and inserting “; and” in
lieu thereof and (iii) inserting the following new clause (xiii) at the end
thereof:
          “(xiii) the Borrower may merge with and into a Wholly-Owned Domestic
Subsidiary of the Borrower that is a newly-formed limited liability company and
that was formed solely for the purpose of converting the Borrower into a limited
liability company organized under the laws of the State of Delaware or the State
of New York so long as (i) the Borrower continues to be a direct Wholly-Owned
Domestic Subsidiary of Holdco and the direct and indirect parent company of all
of its existing Subsidiaries prior to such merger, (ii) such newly-formed
limited liability company shall have no assets or liabilities (except for any de
minimis amounts arising from the formation thereof) immediately prior to such
merger, (iii) immediately after giving effect to such merger, the only
liabilities and assets (except for any de minimis amounts arising from the
formation thereof) of the surviving entity shall be those of the Borrower
immediately prior to such merger, (iv) no Default or Event of Default then
exists or

 



--------------------------------------------------------------------------------



 



would result therefrom, (v) the surviving entity expressly acknowledges and
agrees that all Obligations of the Borrower under the Credit Documents are
Obligations of such surviving entity pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, (vi) the name of
the surviving entity shall be “Town Sports International, LLC” or such other
name as shall have been previously notified to the Administrative Agent,
(vii) all actions have been taken that are necessary or, in the reasonable
opinion of the Administrative Agent desirable, to maintain the perfection and
priority of the Liens created by the respective Security Documents in the assets
of the Borrower and (viii) at least 10 days’ prior written notice thereof (or
such shorter period as is acceptable to the Administrative Agent) is given by
the Borrower to the Administrative Agent.”
     3. Section 9.03(vi) of the Credit Agreement is hereby amended by deleting
the amount “$250,000” appearing therein and inserting the amount “$1,000,000” in
lieu thereof.
     4. Section 9.06 of the Credit Agreement is hereby amended by (i) deleting
the word “and” appearing at the end of clause (vi) thereof, (ii) deleting the
period appearing at the end of clause (vii) thereof and inserting “; and” in
lieu thereof and (iii) inserting the following new clause (viii) at the end
thereof:
          “(viii) the execution, delivery and performance by the Borrower
(including, without limitation, the making of certain payments to Mark N. Smith)
of (and/or the acceptance of) the following agreements, instruments and other
documents: (A) Amendment No. 1 to the Stockholders Agreement dated as of
March 23, 2006; (B) Amendment No. 1 to Registration Rights Agreement dated as of
March 23, 2006; (C) Letter of Resignation of Mark Smith dated as of March 23,
2006; (D) Separation Agreement and General Release dated as of March 23, 2006
relating to Mark Smith; (E) Equity Rights Letter dated as of March 23, 2006
relating to Mark Smith; and (F) Common Stock Option Agreement dated as of
April 4, 2006 relating to Mark Smith.”
     5. The definition of “Borrower” appearing in Section 11.01 of the Credit
Agreement is hereby amended by inserting the following new text at the end
thereof:
          “, and shall include the surviving entity of the merger referred to in
Section 9.02(xiii)”.
     6. The definition of “Change of Control” appearing in Section 11.01 of the
Credit Agreement is hereby amended by deleting clause (ii) of said definition in
its entirety and inserting the following clause (ii) in lieu thereof :
     “(ii) from and after the date on which a Qualified IPO occurs, (x) any
“Person” or “Group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Second Amendment Effective Date), other than
BRS, the BRS Investors and their Permissible Transferees, (A) is or shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act as in effect on the Second Amendment Effective Date), directly or
indirectly, of 35% or more on a fully diluted basis of the Voting Equity
Interests of Holdco or (B) shall have obtained the power (whether or not
exercised) to elect a

- 2 -



--------------------------------------------------------------------------------



 



majority of Holdco’s directors or (y) the board of directors of Holdco shall
cease to consist of a majority of Continuing Directors,”.
     7. Section 11.01 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:
     “Continuing Directors” shall mean the directors of Holdco on the Second
Amendment Effective Date and each other director of Holdco if such director’s
nomination for election to the board of directors of Holdco is recommended by a
majority of the then Continuing Directors.
     “Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, any preferred stock, any limited or general partnership interest and any
limited liability company membership interest.
     “Second Amendment” shall mean the Second Amendment to this Agreement, dated
as of May 18, 2006.
     “Second Amendment Effective Date” shall have the meaning provided in the
Second Amendment.
     “Voting Equity Interests” shall mean, as to any Person, any class or
classes of outstanding Equity Interests of such Person pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the board of directors of such Person.
     8. Notwithstanding anything to the contrary contained in the Credit
Agreement or in the Holdco Guaranty, at the time of a Qualified IPO or within
the 90-day period thereafter (or, in the case of clause (iv) below, no later
than the time of such Qualified IPO), the Lenders hereby consent to:
     (i) the use by Holdco of the net cash proceeds received by Holdco from such
Qualified IPO to tender for, or otherwise purchase or redeem, Holdco Notes in an
aggregate amount not to exceed 35% of the original principal amount at maturity
of the Holdco Notes (at a price equal to 111% of the Accreted Value (as defined
in the Holdco Note Documents) at the date of redemption or tender and other
amounts with respect thereto), and with the balance of such net cash proceeds
not so used to be contributed as a common equity contribution to the Borrower;
     (ii) the use by the Borrower of the cash proceeds received pursuant to
clause (i) above to tender for, or otherwise purchase or redeem, Senior Notes;
     (iii) concurrently with the transaction described in clause (ii) above and
the use of all such cash proceeds with respect thereto, the use by the Borrower
of

- 3 -



--------------------------------------------------------------------------------



 



cash on hand to tender for, or otherwise purchase or redeem, additional Senior
Notes, so long as after giving effect to any such tender, purchase or redemption
(and the payment of all principal, premium, accrued interest and other amounts
with respect thereto), the Borrower and its Subsidiaries shall have at least
$15,000,000 of unrestricted cash on hand and no Loans shall be outstanding on
the date of any such tender, purchase or redemption; and
     (iv) the amendments of, and the waivers with respect to, certain provisions
of the Senior Note Documents as described in the Offer To Purchase and Consent
Solicitation Statement dated as of May 4, 2006 (as the same may be supplemented
or amended from time to time with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed).
     9. Notwithstanding anything to the contrary contained in the Credit
Agreement or in the Holdco Guaranty, the Holdco Tax Sharing Agreement may be
amended, modified or supplemented or a new or additional tax sharing agreement,
tax allocation agreement or similar agreement may be entered into, in each case
with the prior written consent of the Administrative Agent.
     10. The Lenders hereby waive any Default or Event of Default that may have
arisen solely under Section 9.06 of the Credit Agreement as a result of the
Borrower entering into the agreements described in Section 4 of this Amendment
prior to the Second Amendment Effective Date (as defined in Section 7 of this
Amendment).
     11. This Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when Holdco, the Borrower and the Required Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent at the Notice Office.
     12. In order to induce the Lenders to enter into this Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists on the Second Amendment Effective Date, both before and after giving
effect to this Amendment (except as waived pursuant to Section 10 of this
Amendment), and (ii) on the Second Amendment Effective Date, both before and
after giving effect to this Amendment, all representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
     13. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be delivered to the Borrower and the Administrative Agent.

- 4 -



--------------------------------------------------------------------------------



 



     14. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
     15. From and after the Second Amendment Effective Date, all references in
the Credit Agreement and each of the other Credit Documents to the Credit
Agreement and the Holdco Guaranty shall be deemed to be references to the Credit
Agreement and the Holdco Guaranty as modified hereby.
     16. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement, the Holdco Guaranty or any other Credit Document.
*     *     *

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

            TOWN SPORTS INTERNATIONAL, INC.
      By:   /s/ Richard Pyle         Name:   Richard Pyle        Title:   CFO   
 

            TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Richard Pyle         Name:   Richard Pyle        Title:   CFO   
 

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, Individually and as Administrative Agent
      By:   /s/ Carin Keegan         Name:   Carin Keegan        Title:   Vice
President     

                  By:   /s/ Lana Gifas         Name:   Lana Gifas       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Charles Romano         Name:   Charles Romano        Title:  
Vice President     

                  By:   /s/ Ola Anderssen         Name:   Ola Anderssen       
Title:   Director     

            CIT LENDING SERVICES CORPORATION
      By:   /s/ David Manheim         Name:   David Manheim        Title:   Vice
President     

            MERRILL LYNCH CAPITAL , a division of       MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC.
      By:   /s/ Francois Delangle         Name:   Francois Delangle       
Title:   Vice President     

 